ORDER

PER CURIAM.
AND NOW, this 22nd day of April, 2016, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
1) Does applying [42 Pa.C.S. § 9799.14] retroactively violate the Federal Constitution?
2) Does applying [42 Pa.C.S. § 9799.14] retroactively violate the Pennsylvania Constitution?
The Prothonotary is directed to schedule briefing and argument in this matter together with the following matters presenting related issues: Commonwealth v. Reed, 557 WAL 2014 and Commonwealth v. Gilbert, 181 MAL 2015.